Citation Nr: 1446048	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a low back condition.

3. Entitlement to service connection for a right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas. 

The Veteran appeared at an August 2014 hearing before the undersigned.  A transcript is of record.

The issue of a right wrist condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service. 

2.  The preponderance of the evidence shows that the Veteran's low back condition was not present until many years after service and is not related to service.



CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
	
2.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131,1132 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal with regard to the Veteran's tinnitus claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the Veteran's tinnitus claim, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the Veteran's low back condition, notice was provided in a January 2011 letter.  

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded a VA examination for his back condition in February 2013.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service.  Specifically, the Veteran contends that he was exposed to loud noises while working underneath a flight deck.  The Veteran's DD-214 confirms service as an electrical and mechanical repairman in the Navy.  His DD-214 also shows that he was stationed on USS Nimitz.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Post-service treatment records, however, do reflect a diagnosis of tinnitus.  Specifically, VA treatment records from January 2011 to December 2013 show complaints of tinnitus

In March 2011, the Veteran was afforded a VA audiological evaluation.  During this examination, the Veteran reported tinnitus and attributed his condition to exposure to aircraft engines during service.  The Veteran stated that he wore ear protection "sometimes" in service.  He denied any recreational noise exposure.  The VA examiner found that the Veteran's tinnitus is less likely than not caused by or the result of noise exposure in service.  In providing this opinion, the examiner relied on normal audiometric test results in service.  

During the August 2014 hearing, the Veteran testified that his tinnitus began in service and that he has had ringing in his ears since then.   

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran has asserted that he has suffered from tinnitus since service.  The Board acknowledges the VA examiner's negative opinion.  However, in weighing the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 

IV. Low Back Condition

The Veteran also seeks service connection for a low back condition.  In his June 2013 substantive appeal, the Veteran stated that he injured his back in a skateboard accident during service and has had back problems since then.  

The Veteran's service treatment records do not indicate that he was in a skateboard accident.  However, treatment records from July 1988 show tenderness over the lower back and an assessment of a healing strain.  Subsequent service treatment records show no complaints or treatment for a low back condition.  A clinical evaluation conducted during the Veteran's July 1992 separation examination, shows no abnormalities in the spine, or other musculoskeletal system.  On January 1988 and July 1992 Reports of Medical History, the Veteran answered "no" to "have you ever had or have you now" recurrent back pain.  

Post-service treatment records show a diagnosis of a low back condition.  VA treatment records from January 2010 to January 2013 show complaints of low back pain and numbness.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported that he injured his low back in a skateboarding accident.  He sought treatment in service, but reported that he fell down stairs, instead of in a skateboarding accident.  The Veteran claimed that he has been experiencing lower back pain since then.  After conducting a physical examination, the VA examiner diagnosed myofascial lumbar syndrome.  The VA examiner concluded that the Veteran's condition was less likely than not related to the in-service accident.  The VA examiner noted that there was a single documented episode of lower back pain after the fall in the Veteran's service treatment records.  There were no further service treatment records relating to his lower back condition.  Furthermore, the VA examiner concluded that the Veteran's low back condition is more likely than not due to the effects of aging and musculoskeletal deconditioning.   

Based on the evidence of the record, the Board finds that service connection is not warranted on a direct basis.  Although, the Veteran had a back strain in service, there is no adequately supported competent evidence specifically linking the Veteran's current condition to the in-service skateboarding accident.  Service treatment records following the July 1988 back injury show no complaints of back pain.  Also, the Veteran's July 1992 separation examination reveals no abnormalities of the spine.  

Post-service treatment records also do not attribute the Veteran's back pain to the in-service accident.  The February 2013 VA examiner concluded that the Veteran's condition was less likely related to the in-service accident.  The VA examiner reasoned that there was a single documented episode of lower back pain after the fall in the Veteran's service treatment records.  There were no further service treatment records relating to his lower back condition.  The VA examiner further reasoned that the Veteran's low back condition is more likely than not due to the effects of aging and musculoskeletal deconditioning.   

The only other evidence in favor of a link between the Veteran's low back condition and in-service accident is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his low back condition is related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

It is also noteworthy that the Veteran did not file a claim for service connection for a low back condition for many years after service.  This delay in filing a claim also diminishes the credibility of his current assertions that his low back condition is related to service.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's low back condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the back condition manifested in service, or that the Veteran had back problems during service or a continuity of symptoms after service. 

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for tinnitus is granted. 

Service connection for a low back condition is denied. 


REMAND

The Veteran seeks service connection for a right wrist condition, which he attributes to falling on his wrist and hand in service.  Unfortunately, the Board finds that further development is needed prior to adjudicating the Veteran's claim. 

The Veteran was afforded a VA examination in June 2012.  The VA examiner concluded that it is less likely that the Veteran's condition is related to service.  The examiner reasoned that "there was nothing at all mentioned in any of [the] above dates about his right wrist or condition thereof."  The Board finds the medical opinion inadequate.  Service treatment records from March 1992 show complaints of pain when moving the wrist and numbness and tingling at the top of the wrist.  The VA examiner failed to consider these in-service complaints when providing his opinion.  Thus an addendum opinion should be obtained addressing the Veteran's contentions of wrist pain, numbness, and tingling in service. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, at the August 2014 hearing, the Veteran testified that he was seen by a VA provider, who opined that his right wrist condition is related to service.  The VA medical opinion, however, is not associated with the claims file.  Since the claims file is being returned and there is evidence of outstanding treatment records, it should be updated to include VA treatment records compiled since December 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right wrist condition since December 2013.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After development of the above, return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in June 2012 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any right wrist condition is etiologically related to the Veteran's active military service.  The examiner should specifically address the March 1992 treatment record, which shows complaints of wrist pain, numbness, and tingling.  The examiner should also address the Veteran's contentions regarding wrist pain since service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


